DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2022/0145195. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction; Status of Application
Applicant’s election without traverse of Group II (Claims 11 and 13-20) in the reply filed on 10/5/2022 is acknowledged.
Claim(s) 11 and 13-20 is/are pending.
Claim(s) 1-10, 12, and 21-24 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on: 
3/17/2022 
11/12/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See (S. 2: [0032]) (in the pre-grant publication; page 4, paragraph [0027] in the Specification as filed).
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites: “wherein the carbon nano-onions comprise nested fullerenes, multilayer fullerenes, bulbs under carbon-fiber, or nano-buttons of roses comprising non-closed, unlocked carbon and graphene rings.” MPEP 2173.05(a) I states: “[t]he meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.” Here, it is unclear what certain terms mean: specifically, “bulbs under carbon-fiber” and “nano-buttons of roses comprising non-closed, unlocked carbon and graphene rings.” The Specification states:
[0032] In certain embodiments, the fuel composition comprises a liquid fuel (e.g., a main or base quantity of liquid fuel) and at least one additive comprising halogen-derived spherical carbon-based nanoparticles (e.g., having diameters in a range of 1 nanometer to 1000 nanometers) that are multi-layer, fullerene-like spherical nano-sized carbon clusters. For example, the multi-layer carbon-based nanoparticles can be described as being “carbon nano-onions” (CNOs) (see, e.g., Marta E. Plonska-Brzezinska, “Carbon Nano-Onions: A Review of Recent Progress in Synthesis and Applications,” Chem Nano Mat, Vol. 5, Issue 5, https://doi.org/10.1002/cnma.201800583 (2018)). Other examples of the multi-layer carbon-based nanoparticles in accordance with various embodiments described herein include, but are not limited to: nested fullerenes; multi-layer fullerenes (see, e.g., L. Zhou et al., “Facile Functionalization of Multilayer Fullerenes (Carbon Nano-Onions) by Nitrene Chemistry and “Grafting From” Strategy,” Chemistry, 15(6):1389-96 (2009)); giant fullerenes (see, e.g., B. S. Xu, “Prospects and research progress in nano onion-like fullerenes,” J. New Carbon Materials, 23:289-301 (2008)); spheres or carbon spheres (see, e.g., D. Ugarte, “Curling and Closure of Graphitic Networks Under Electron-Beam Irradiation,” Nature 359:707 (1992); Y. Xia et al., “Monodispersed Colloidal Spheres: Old Materials with New Applications,” Adv. Mater. 12:693 (2000)); horns (see, e.g., J. Du et al., “Carbon onions synthesized via thermal reduction of glycerin with magnesium,” Mater. Chem. Phys. 93:178 (2005)); flasks (see, e.g., R. K. Rana and A. Cadanken, “Carbon Nanoflask: A Mechanistic Elucidation of Its Formation,” J. Phys. Chem. B 106:9769 (2002)); ribbons (see, e.g., J.-S. Lee et al., “Carbon nanosheets by the graphenization of ungraphitizable isotropic pitch molecules,” Carbon 121; 479-489 (2017)); carbon nanosphere balls; carbon beads; carbon black; mesoporous beads; carbon onions (see, e.g., M. Rizwan et al., “A highly sensitive electrochemical detection of human chorionic gonadotropin on a carbon nano-onions/gold nanoparticles/polyethylene glycol nanocomposite modified glassy carbon electrode,” Journal of Electroanalytical Chemistry, 833; 462-470 (2018)); “bulbs under carbon-fiber;” “nano buttons of roses” (e.g., imperfect carbon nano-onions that contain non-closed, unlocked carbon and graphene rings). Since there is no single nomenclature for naming these multi-layer carbon-based nanoparticles, the multi-layer carbon-based nanoparticles in accordance with various embodiments described herein are referred to interchangeably as carbon nano-onions (CNOs) and multi-layer fullerenes.

(S. 2: [0032]). Unlike other terms, the terms at issue are not accompanied with citations to the literature. As such, the terms are difficult to construe and/or are terms that do not appear to be used by those of skill in the art.  
Furthermore, the terms would not appear to share a single structural similarity, arguably making this an improper Markush grouping. See MPEP 2117 II. For example, it is unclear that a “bulb” (?) under a carbon fiber is from the same physical or chemical class as a nested fullerene or multilayer fullerene. Carbon fibers are from a different physical/chemical class than fullerenes.
The “nano buttons of roses” language is accompanied by a parenthetical in the Specification, but this uses exemplary language (“e.g.”), versus stating what the “nano buttons of roses” actually is/are.  The parenthetical is not entirely clear either, stating “imperfect carbon nano-onions that contain non-closed, unlocked carbon and graphene rings.” The meaning of non-closed, unlocked carbon is unclear. Is this intended to mean un-bonded? Graphene is understood to be a carbon allotrope consisting of a single layer of atoms arranged in a two-dimensional honeycomb lattice. It is unclear what graphene “rings” would encompass: a circular ring shape of atoms arranged in a two-dimensional honeycomb lattice? Or six atoms in a ring, i.e. benzene?
The passage from the specification discussed above concludes with: “Since there is no single nomenclature for naming these multi-layer carbon-based nanoparticles, the multi-layer carbon-based nanoparticles in accordance with various embodiments described herein are referred to interchangeably as carbon nano-onions (CNOs) and multi-layer fullerenes.” This calls into question whether it is even necessary to delineate the species in Claim 13, if they are all to be used interchangeably.
 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 11 and 13-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/178811 to Boryshchuk, et al. (cited by Applicants, C10l 1/12; 11-2014, hereinafter “B”).

With respect to Claim 11, this claim requires “a liquid fuel.” B teaches a liquid fuel. See e.g. (B 2: 14-15 – “additive for fuels and lubricants;” 4: 14 – “the fuel composition;” “Table 2” – note fuels and compositions).
Claim 11 further requires “an additive comprising at least one liquid and a plurality of carbon nano-onions.” An additive containing a nano-onion is taught. (B 2: 18 et seq. – “spherical layered structure onion-like particles …”)
Claim 11 further requires “the plurality of carbon nano-onions comprising: a plurality of halogen atoms per carbon nano-onion, the plurality of halogen atoms attached to an outer convex side of the carbon nano-onion.” B teaches the nano-onions can have halogen functional groups. (B. 2: 29). 
Claim 11 further requires “at least one non-carbon and non-halogen atom per carbon nano-onion, the at least one non-carbon and non-halogen atom between adjacent layers of the carbon nano-onion.” B teaches that the nano-onions “consist of laminated partially closed cockleshell-like form graphene layers with substituents.” (B 2: 21-23). This passaged is interpreted as teaching an open structure (i.e. partially closed) with substituents on either side of the graphene layers. B teaches that the substituents can be non-carbon and non-halogen. (B 2: 27-30). Finally, note that (S. 2: [0032]) would appear to contemplate open/partially closed (unlocked?) nano-onions with at least the “nano buttons of roses” / interchangeably discussion. 
With respect to Claim 13, this claim requires “a liquid fuel.” B teaches a liquid fuel. See e.g. (B 2: 14-15 – “additive for fuels and lubricats;” 4: 14 – “the fuel composition;” “Table 2” – note fuels and compositions).
Claim 13 further requires “an additive comprising at least one liquid and a plurality of carbon nano-onions.” An additive containing a nano-onion is taught. (B 2: 18 et seq. – “spherical layered structure onion-like particles …”)
Claim 13 further requires “the carbon nano-onions comprise nested fullerenes, multilayer fullerenes, bulbs under carbon-fiber, or nano-buttons of roses comprising non-closed, unlocked carbon and graphene rings.” Notwithstanding the issues above, the term is construed broadly to encompass opened and closed nested fullerenes or nano-onions. Note that (S. 2: [0032]) would appear to contemplate open/partially closed (unlocked?) nano-onions with at least the “nano buttons of roses” / interchangeably discussion. These nano-onions are taught. are taught. (B 2: 18 et seq. – “spherical layered structure onion-like particles …”). 
As to Claim 14, B teaches that the nano-onions “consist of laminated partially closed cockleshell-like form graphene layers with substituents.” (B 2: 21-23). This passaged is interpreted as teaching an open structure (i.e. partially closed) with substituents on either side of the graphene layers, i.e. within a region at least partially bounded by an inner concave side of the carbon nano-onion. B teaches that the substituents can be non-carbon and non-halogen. (B 2: 27-30).
As to Claim 15, B teaches that the substituents can be non-carbon and non-halogen. (B 2: 27-30).
As to Claim 16, the additive content is taught. (B “Table 2,” row 13). 
As to Claim 17, any number of auxiliary components are taught. (B “Table 2,” column fuel No. 5). 
As to Claim 18, any number of auxiliary components that read on the range are taught. (B “Table 2,” column fuel No. 5).  
As to Claim 19, any number of auxiliary components that read on the range are taught. (B “Table 2,” column fuel No. 5).  
As to Claim 20, at least bioethanol is taught. (B. “Table 2”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736